Citation Nr: 0703252	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1943 to September 
1948.  The veteran died in 1991.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the appellant forwarded additional evidence 
directly to the Board.  She did not waive initial 
consideration of this material by the RO.  In these 
circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO.  In April 
2006, the Board received two separate Improved Pension 
Eligibility Verification Reports (VA Forms 21-0518-1) which 
have not been reviewed by the RO since the most recent 
statement of the case (SOC) was issued in April 2005.  The 
additional evidence was received by the Board absent a 
written waiver of AOJ initial consideration of such evidence.  
Under DAV, the Board has no recourse but to remand the case 
for AOJ initial consideration of additional evidence.

Additionally, review of the claims file reflects that in 
September 2004, the RO received a letter from DAV suggesting 
that the service organization is the appellant's 
representative.  However, the claims file does not contain an 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 23-22), executed by the appellant 
indicating the appointing of DAV as her  representative.  As 
such, on remand, she should be apprised that she may appoint 
a veterans' service organization by means of VA Form 21-22, 
see 38 C.F.R. § 20.602 (2006), or an attorney or other 
individual by means of VA Form 22a, see 38 C.F.R. §§ 20.603-
20.606 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate this claim 
giving consideration to the VA Forms 21-
0518-1 received from the appellant which 
were received by the Board in April 2006.  
If the benefit sought on appeal remains 
denied, the appellant should be provided 
a SSOC.  The SSOC must set forth that the 
additional evidence has been considered 
and contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  Clarify with the appellant that she 
may appoint a veterans' service 
organization by means of VA Form 21-22 or 
an attorney or other individual by means 
of VA Form 22a. Include blank VA Forms 
21-22 and 22a with the letter to the 
appellant.  Send a copy of the letter to 
DAV and associate with the claims file 
both a copy of the letter and any 
executed VA Form 21-22 or 22a received 
from the appellant.  Allow the appellant 
an appropriate period of time in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



